The opinion of the court was delivered by
Magie, Chief Justice.
In regard to the first question referred to us, we are of opinion that the act therein mentioned is lacking in validity, because it is a local and special law upon matters about which such legislation is prohibited by the constitution.
The second question must be answered in the negative. Cowenhoven v. Freeholders, 15 Vroom 232.
In respect to the third question, we think that Morris, the township collector, in paying over all school moneys to Woolley, acting as a treasurer of a school district under the legislation above declared invalid, did not “ pay out ” that money within the meaning of the law giving to a collector three-fourths of one per cent, upon all school moneys received and paid out by him. In Demarest v. New Barbadoes, 11 Vroom 604, the Court of Errors approved a construction of this law which allowed to a collector his percentage on all school moneys received and also on all school moneys paid out, except on such moneys received by him from his predecessor in office and on such moneys paid over by him to his successor in office. His percentage on moneys paid out was limited to such moneys as he paid out on the order of the district clerk. A like construction excludes Morris’ claim for percentage on the school moneys paid over to Woolley.
As these answers dispose of the case, it is not deemed necessary to respond to the other questions.